842 F.2d 332
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ivan Tony LAPPIN, Plaintiff-Appellant,v.Gary LIVESAY, Steve Norris, Defendants,Dr. Anderson, Willie Angel, Dr. Lecorps and Dr. Calhoun,Defendants-Appellees.
No. 87-5994.
United States Court of Appeals, Sixth Circuit.
March 22, 1988.

Before ENGEL, MERRITT and KRUPANSKY, Circuit Judges.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon review of the record and the briefs, the panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
This pro se Tennessee prisoner appeals the dismissal of his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.


3
Upon review, we conclude that plaintiff failed to state a claim of an eighth amendment violation cognizable under 42 U.S.C. Sec. 1983.   Estelle v. Gamble, 429 U.S. 97, 106 (1976).  Accordingly, plaintiff's motion for appointment of counsel is denied, and the summary judgment entered by the district court on July 9, 1987, is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.